DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	The preliminary amendment filed on 06/25/2021. Claims 1-19 have been amended and are currently pending and are under examination.

Claim Objections
Claims 9-10 and 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-8 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Patent application publication number US2018/0134675A1 (US’675 hereinafter) in view of Patent application publication number US2018/0099951A1 (US’951 hereinafter) and Patent application publication number US2019/0202801A1 (US’801 hereinafter).
	Regarding claim 1, US’675 teaches a method for the production of 1,1,1,3,3,3-hexafluoropropan-2-yl 4-(2-(pyrrolidin-1-yl)-4-(trifluoromethyl)benzyl)piperazine-1-carboxylate-2,2,3,3,5,5,6,6-d8 hydrochloride ([0313]-[322]):

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

US’675 teaches that the process comprises the following reactions that read on steps (a)-(c):

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    231
    246
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

	The difference between claim 1 and the above synthesis of US’675 is that US’675 teaches the production of the deuterated form of 1,1,1,3,3,3-hexafluoropropan-2-yl 4-(2-(pyrrolidin-1-yl)-4-(trifluoromethyl)benzyl)piperazine-1-carboxylate whereas the instant claim is drawn to the production of 1,1,1,3,3,3-hexafluoropropan-2-yl 4-(2-(pyrrolidin-1-yl)-4-(trifluoromethyl)benzyl)piperazine-1-carboxylate. 
However, the deficiencies are cured by US’951, the different embodiments of US’675 and US’801.
	US’951 teaches that the same compound as the instantly claimed product, 1,1,1,3,3,3-hexafluoropropan-2-yl 4-(2-(pyrrolidin-1-yl)-4-(trifluoromethyl)benzyl)piperazine-1-carboxylate, is an important compound for treating inflammation or neuropathic pain. Thus a skilled artisan would have been motivated to synthesize the claimed compound.
US’675 teaches in a different embodiment, reaction steps as the instantly claimed steps (a)-(b) ( [0266]-[0269):

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
 
    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale

    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale

Thus, replacing 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
in [0318] of US’675 with 
    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale
of US’675 a skilled artisan would have a reasonable expectation of success in arriving at the instantly claimed 1,1,1,3,3,3-hexafluoropropan-2-yl 4-(2-(pyrrolidin-1-yl)-4-(trifluoromethyl)benzyl)piperazine-1-carboxylate. 
Regarding claim 1 step (b), US’675 teaches the use of TFA but fails to teach the use of a strong acid. However, US’801 teaches the following reaction in [0451] where HCl is used as strong acid and 1,4-dioxane is used as a solvent:

    PNG
    media_image12.png
    105
    330
    media_image12.png
    Greyscale
 
    PNG
    media_image13.png
    111
    173
    media_image13.png
    Greyscale


 Thus, replacing the reaction of US’675 with the reaction of US’801, would yield nothing more than the N-deprotected product

	Regarding claim 2, US’675 fails to teach in [0267] that reaction of step (a) is carried out under pressure of 2 bar to 6 bar, however, but appears to be conducted under atmospheric pressure. However, conducting a reaction under a pressure that is close to the atmospheric pressure would yield nothing but the expected product absent any showing of unexpected results or criticality of using the claimed reaction pressure.
	Regarding claim 3, teaches in [0267] the addition of tert-butyl piperazine-1-carboxylate, CDI (acyl transfer agent), and MeCN (first solvent) followed by the addition of HFIP (hexafluoropropan-2-ol) but fails to teach the order of adding the agents and solvent as instantly claimed. However, in view of MPEP § 2144.04, changes in sequences of adding ingredients is one of the examples directed to various common practices which the court has held normally would require only ordinary skill in the art and hence are considered routine expedients in the absence of unexpected result.
	Regarding claims 4-5, US’801 teaches the use of 1,4-dioxane as a solvent in reaction (b), which is an ether solvent. 
	Regarding claim 6, US’675 teaches in [0320], the use of THF as the solvent but fails to teach the use of ethyl acetate. However, it is known to a skilled artisan that ethyl acetate is one of the commonly known solvent in the reaction synthesis are and thus using the solvent in place of US’675’s THF, a skilled artisan would have a reasonable expectation of success in obtaining the desired product. Furthermore, replacing the starting material of [0320] of US’675 with that of US’801, i.e. 
    PNG
    media_image13.png
    111
    173
    media_image13.png
    Greyscale
, a skilled artisan has a reasonable expectation of success in obtaining 1,1,1,3,3,3-hexafluoropropan-2-yl 4-(2-(pyrrolidin-1-yl)-4-(trifluoromethyl)benzyl)piperazine-1-carboxylate as instantly claimed.
	Regarding claim 7, US’675 teaches in [0321] that the reaction is conducted by providing a mixture of the starting material, Et3N as organic base and THF as solvent, followed by the addition of NaBH(OAc)3 as the reducing agent.
	Regarding claim 8, US’675 teaches in [0321] that ice-water is added to the reaction.
	Regarding claims 11-13, the claimed limitation “wherein 2-(pyrrolidine-1-yl)-4-(trifluoromethyl)benzaldehyde is obtained in …” is a product by process claim language as a result of the 2-(pyrrolidine-1-yl)-4-(trifluoromethyl)benzaldehyde product. The product by process limitation is not limited to the manipulations of the recited steps for preparing the 2-(pyrrolidine-1-yl)-4-(trifluoromethyl)benzaldehyde, but only to the structure implied by the steps, in this case, only to the 2-(pyrrolidine-1-yl)-4-(trifluoromethyl)benzaldehyde. See MPEP § 2113:
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. The process of making the developer was allowed. The difference between the inventive process and the prior art was the addition of metal oxide and carboxylic acid as separate ingredients instead of adding the more expensive pre-reacted metal carboxylate. The product-by-process claim was rejected because the end product, in both the prior art and the allowed process, ends up containing metal carboxylate. The fact that the metal carboxylate is not directly added, but is instead produced in-situ does not change the end product.). Furthermore, "[b]ecause validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes." Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009). See also Purdue Pharma v. Epic Pharma, 811 F.3d 1345, 117 USPQ2d 1733 (Fed. Cir. 2016). However, in the context of an infringement analysis, a product-by-process claim is only infringed by a product made by the process recited in the claim. Id. at 1370 ( "a product in the prior art made by a different process can anticipate a product-by-process claim, but an accused product made by a different process cannot infringe a product-by-process claim" ).

Furthermore, because the process step c0) does not appear to impart distinctive structural characteristic to the final 2-(pyrrolidine-1-yl)-4-(trifluoromethyl)benzaldehyde, the process step c0) is not given patentable weight. See MPEP § 2113:
 The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979) (holding "interbonded by interfusion" to limit structure of the claimed composite and noting that terms such as "welded," "intermixed," "ground in place," "press fitted," and "etched" are capable of construction as structural limitations). See also In re Nordt Dev. Co., 881 F.3d 1371,1375-76, 125 USPQ2d 1817, 1820 (Fed. Cir. 2018)(holding "the specification demonstrates that ‘injected molded’ connotes an integral structure," and discussing several cases since Garnero that held "limitations to convey structure even when they also describe a process of manufacture").

	In the event the Applicant amends the claim to remove the product by process language, the examiner notes that US’675 teaches in [0314]-[0315] in the production of 2-(pyrrolidine-1-yl)-4-(trifluoromethyl)benzaldehyde as instantly claimed.

	It would thus have been prima facie obvious to a skilled artisan before the effective filing date of the instant invention to manufacture 1,1,1,3,3,3-hexafluoropropan-2-yl 4-(2-(pyrrolidin-1-yl)-4-(trifluoromethyl)benzyl)piperazine-1-carboxylate using the claimed steps (a)-(c) in view of the teachings of US’675, US’951 and US’801.

Claim(s) 14 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Patent application publication number US2018/0134675A1 (US’675 hereinafter) in view of Patent application publication number US2019/0202801A1 (US’801 hereinafter) and International publication WO2018093953A1 (WO’953 hereinafter).
	Regarding claim 14, US’675 teaches a method for the production of 1,1,1,3,3,3-hexafluoropropan-2-yl 4-(2-(pyrrolidin-1-yl)-4-(trifluoromethyl)benzyl)piperazine-1-carboxylate-2,2,3,3,5,5,6,6-d8 hydrochloride ([0313]-[322]):

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

US’675 teaches that the process comprises the following reactions that read on steps (a)-(c):

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    231
    246
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

	The difference between claim 14 and the above synthesis of US’675 is that US’675 teaches the production of the deuterated form of 1,1,1,3,3,3-hexafluoropropan-2-yl 4-(2-(pyrrolidin-1-yl)-4-(trifluoromethyl)benzyl)piperazine-1-carboxylate whereas the instant claim is drawn to the production of 1,1,1,3,3,3-hexafluoropropan-2-yl 4-(2-(pyrrolidin-1-yl)-4-(trifluoromethyl)benzyl)piperazine-1-carboxylate. US’675 also fails to teach converting 1,1,1,3,3,3-hexafluoropropan-2-yl 4-(2-(pyrrolidin-1-yl)-4-(trifluoromethyl)benzyl)piperazine-1-carboxylate to crystalline 1,1,1,3,3,3-hexafluoropropan-2-yl 4-(2-(pyrrolidin-1-yl)-4-(trifluoromethyl)benzyl)piperazine-1-carboxylate monohydrochloride salt form.
However, the deficiencies are cured by the different embodiments of US’675, US’801 and WO’953.
	US’951 teaches that the same compound as the instantly claimed product, 1,1,1,3,3,3-hexafluoropropan-2-yl 4-(2-(pyrrolidin-1-yl)-4-(trifluoromethyl)benzyl)piperazine-1-carboxylate, is an important compound for treating inflammation or neuropathic pain. Thus a skilled artisan would have been motivated to synthesize the claimed compound.
US’675 teaches in a different embodiment reaction steps as the instantly claimed steps (a)-(b) ( [0266]-[0269):

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
 
    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale

    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale

Thus, replacing 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
in [0318] of US’675 with 
    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale
of US’675 a skilled artisan would have a reasonable expectation of success in arriving at the instantly claimed 1,1,1,3,3,3-hexafluoropropan-2-yl 4-(2-(pyrrolidin-1-yl)-4-(trifluoromethyl)benzyl)piperazine-1-carboxylate. 
Regarding claim 14 step (b), US’675 teaches the use of TFA but fails to teach the use of a strong acid. However, US’801 teaches the following reaction in [0451] where HCl is used as strong acid and 1,4-dioxane is used as a solvent:

    PNG
    media_image12.png
    105
    330
    media_image12.png
    Greyscale
 
    PNG
    media_image13.png
    111
    173
    media_image13.png
    Greyscale


 Thus, replacing the reaction of US’675 with the reaction of US’801, would yield nothing more than the N-deprotected product
Regarding claim 14 step (d), WO’953 teaches the conversion of 1,1,1,3,3,3-hexafluoropropan-2-yl 4-(2-(pyrrolidin-1-yl)-4-(trifluoromethyl)benzyl)piperazine-1-carboxylate to crystalline 1,1,1,3,3,3-hexafluoropropan-2-yl 4-(2-(pyrrolidin-1-yl)-4-(trifluoromethyl)benzyl)piperazine-1-carboxylate hydrochloride salt form. WO’953 teaches that the compound is MAGL inhibitor. Thus a skilled artisan would have been motivated to manufacture crystalline 1,1,1,3,3,3-hexafluoropropan-2-yl 4-(2-(pyrrolidin-1-yl)-4-(trifluoromethyl)benzyl)piperazine-1-carboxylate hydrochloride salt form by the combination of US’675, US’801 and WO’973.
Regarding claim 18, WO’973 teaches that the crystalline 1,1,1,3,3,3-hexafluoropropan-2-yl 4-(2-(pyrrolidin-1-yl)-4-(trifluoromethyl)benzyl)piperazine-1-carboxylate hydrochloride salt form is formulated into a tablet form with one or more solid excipient ([00194]).
Regarding claim 19, WO’973 teaches the following peaks characterized by XRPD:

    PNG
    media_image14.png
    53
    586
    media_image14.png
    Greyscale


	It would thus have been prima facie obvious to a skilled artisan before the effective filing date of the instant invention to manufacture crystalline 1,1,1,3,3,3-hexafluoropropan-2-yl 4-(2-(pyrrolidin-1-yl)-4-(trifluoromethyl)benzyl)piperazine-1-carboxylate hydrochloride salt form using the claimed steps (a)-(d) in view of the teachings of US’675, US’801 and WO’973.

	
Allowable Subject Matter
	The subject matter of claims 9-10 and 15-17 is free of prior art. The closest prior art references are set forth above.
	Regarding claims 9-10, none of the above references teach or suggest the workup process steps of the claims.
	Regarding claims 15-17, none of the references teach or suggest the process steps for the formation of crystals of 1,1,1,3,3,3-hexafluoropropan-2-yl 4-(2-(pyrrolidin-1-yl)-4-(trifluoromethyl)benzyl)piperazine-1-carboxylate.

Conclusion
	Claims 1-8, 11-14 and 18-19 are rejected and no claims are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHANIT W BAHTA whose telephone number is (571)270-7658. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEDHANIT W BAHTA/Primary Examiner, Art Unit 1759